                 IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

IN RE:                                )
                                      )     CASE NO. 20 B 15769
      Michelle L. Espino
                                      )     HON. Timothy A. Barnes
                                      )     CHAPTER 7
      DEBTOR.                         )

                               NOTICE OF MOTION

TO: The University of Wisconsin-Milwaukee, Office of the General Counsel at
University of Wisconsin, Matthew J. Lind, 1842 Van Hise Hall, 1220 Linden Drive,
Madison, WI 53706 (via U.S. Mail)

Mark Mone, Chancellor for University of Wisconsin-Milwaukee, Chapman Hall
202m 2310 East Hartford Avenue, P.O. Box 413, Milwaukee, WI 53201 (via U.S.
Mail)

Josh Kaul, Attorney General, Wisconsin Office of the Attorney General, P.O. Box
7857, Madison, WI 53707-7857 (via U.S. Mail)

Wisconsin Department of Justice, 17 West Main, P.O. Box 7857, Madison, WI 53703
(via U.S. Mail)

University of Wisconsin-Milwaukee Accounts Receivables MIT 295, P.O. Box 413
Milwaukee, WI 53201 (via U.S. Mail)

Ronald R. Peterson, Jenner and Block LLP, 353 North Clark Street, Chicago, IL
60654 (via electronic notice);

Patrick S Layng, Office of the U.S. Trustee, Region 11, 219 S Dearborn St, Room
873 Chicago, IL 60604; (via electronic notice)

See attached notice of creditors


Please take notice that on August 9, 2021, at 1:00 pm, I shall appear before the
HONORABLE Timothy A. Barnes or before any judge sitting in his place and present
the attached Motion, a copy of which is attached.
This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard
on the motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the
password is 433658. The meeting ID and password can also be found on the judge’s
page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment
date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.



                                 PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice
and the attached motion to the above-named creditors via electronic notice or to the
attached service list via regular U.S. Mail with postage prepaid from the mailbox
located at 20 S. Clark Street, Chicago, IL 60603 on August 2, 2021

__/s/ Michael Miller       ___
Attorney for the Debtor
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-256-8728
Label Matrix for local noticing           U.S. Bankruptcy Court                 Ad Astra Recovery Serv
0752-1                                    Eastern Division                      7330 W 33rd St N Ste 118
Case 20-15769                             219 S Dearborn                        Wichita, KS 67205-9370
Northern District of Illinois             7th Floor
Eastern Division                          Chicago, IL 60604-1702
Mon Aug 2 09:09:07 CDT 2021
Advocate Health Care                      (p)ALLIANCE COLLECTION AGENCIES INC   (p)AMERICOLLECT INC
P.O. Box 4253                             ATTN CLIENT SERVICES DEPARTMENT       PO BOX 2080
Carol Stream, IL 60197-4253               3916 S BUSINESS PARK AVE              MANITOWOC WI 54221-2080
                                          MARSHFIELD WI 54449-9029


Ashley Marie Sanfilippo                   At&T Mobility                         Bruck Law Offices, S.c
2400 Devon                                One AT&T Way, Room 3A 104             322 E. Michigan St
Suit 300                                  Bedminster, NJ 07921-2693             6th Fl
Des Plaines, IL 60018-4600                                                      Milwaukee, WI 53202-5012


(p)CAINE & WEINER COMPANY                 (p)CAPITAL ONE                        Cb/Boston
12005 FORD ROAD 300                       PO BOX 30285                          PO BOX 182789
DALLAS TX 75234-7262                      SALT LAKE CITY UT 84130-0285          COLUMBUS, OH 43218-2789



City Of Chicago - Parking And Red Light   Comed                                 Credit Collection Serv
Department Of Revenue - P.O. Box 88292    1919 Swift Drive                      725 Canton St
Chicago, IL 60680                         Oak Brook, IL 60523-1502              Norwood, MA 02062-2679



Creditbox.com                             Deborah Bruck                         Devoe Realty
P.O. Box 168                              662 S 94th Place                      1125 Marion Ave
Des Plaines, IL 60016-0003                Milwaukee, WI 53214-1205              S Milwaukee, WI 53172-3144



Diversified                               Educators Cu/Glelsi                   Enhanced Recovery Co L
Po Box 1391                               P.O. Box 7860                         8014 Bayberry Rd
Southgate, MI 48195-0391                  Madison, WI 53707-7860                Jacksonville, FL 32256-7412



Franklin Fin                              Glelsi/Nelnet                         Gm Financial
6001 W Capitol Drive 2nd Floor            PO BOX 7860                           801 Cherry St Ste 3900
Milwaukee, WI 53216-2155                  MADISON, WI 53707-7860                Fort Worth, TX 76102-6839



Harris & Harris Ltd                       Il Tollway                            KBCO Investment Inc. c/o John Riley
111 West Jackson Boulevard Suite 400      2700 Ogden Ave                        2333 Misty Lane
Chicago, IL 60604-4135                    Downers Grove, IL 60515-1703          Waukesha, WI 53186-1603



Majr Financl                              Nelnet Lns                            Nlnet/Glelsi
7951 W Mississippi Suite B                3015 S Parker Rd Suite 400            2401 International Pob 7859
Lakewood, CO 80226-4358                   Aurora, CO 80014-2904                 Madison, WI 53707-7859
Peoples Gas                                          University Of Wisconsin - Milwaukee                  University of Wisconsin - Madison
200 E. Randolph                                      3203 N. Downer Ave                                   329 Union South, 1308 W Dayton Street
Chicago, IL 60601-6302                               Mitchell Hall #295                                   Madison, WI 53715
                                                     Milwaukee, WI 53211-3153


Us Dept Of Ed/Glelsi                                 We Energies                                          Webbank/Fingerhut
2401 Internal Lane                                   1519 N. 48th                                         Po Box 166
Attn: Chhengre Lim                                   Milwaukee, WI 53208-2246                             Newark, NJ 07101-0166
Madison, WI 53704-3121


Wells Fargo                                          Wi Electric                                          Wisconsin Department Of Revenue
P.O. Box 48724                                       333 W Everett Pob 2046                               Po Box 8901
Kansas City, MO 64188                                Milwaukee, WI 53201-2046                             Madison, WI 53708-8901



Janna L Quarless                                     Megan Swenson                                        Michael A Miller
The Semrad Law Firm, LLC                             The Semrad Law Firm, LLC                             The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor                       20 S. Clark 28th Floor                               20 S. Clark, 28th Floor
Chicago, IL 60603-1811                               Chicago, IL 60603-1811                               Chicago, IL 60603-1811


Michelle L Espino                                    Patrick S Layng                                      Ronald R Peterson
1818 Brookside Ave.                                  Office of the U.S. Trustee, Region 11                Jenner & Block LLP
Waukegan, IL 60085-3508                              219 S Dearborn St                                    353 N. Clark Street
                                                     Room 873                                             Chicago, IL 60654-5474
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Alliance Collection Ag                               Americollect Inc                                     Caine Weiner
3916 S Business Park Ave                             1851 S Alverno Rd                                    PO BOX 55848
Marshfield, WI 54449                                 Manitowoc, WI 54220                                  SHERMAN OAKS, CA 91413



Capital One Bank Usa                                 End of Label Matrix
PO Box 85520                                         Mailable recipients    44
Richmond, VA 23285                                   Bypassed recipients     0
                                                     Total                  44
                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 20 B 15769
      Michelle L. Espino                      )      HON. Timothy A. Barnes
                                              )      CHAPTER 7
      DEBTOR.                                 )


                     DEBTOR’S MOTION TO REOPEN CASE

      NOW COMES the debtor, Michelle L. Espino by and through debtor’s

attorneys, The Semrad Law Firm, LLC and hereby moves this Honorable Court to

enter an Order to reopen this case and in support thereof the debtor states as follows:

   1. That the debtor Michelle L. Espino (“Ms. Espino”) filed a petition for relief

      pursuant to Chapter 7 Title 11 U.S.C. on August 18, 2020.

   2. Ms. Espino properly listed a debt owed to University of Wisconsin-Milwaukee

      (“UW-Milwaukee”) on her Schedule F for unpaid tuition who received notice

      of the underlying case. See Bankruptcy Docket 1 at p. 33.

   3. Ms. Espino received her discharge on November 18, 2020, and UW-

      Milwaukee received notice of said discharge.

   4. Ms. Espino’s case closed on November 23, 2020.

   5. On January 7, 2021, despite having notice of Ms. Espino’s discharge

      injunction, UW-Milwaukee used The Wisconsin Department of Revenue as its

      agent to attempt to collect on its discharged debt by mailing a collection bill
   to her. See Exhibit A.

6. Debtor’s counsel corresponded with legal counsel attorney Matthew J. Lind at

   UW-Milwaukee in an attempt to stop said collection of its debt, and reached

   an impasse on whether the debt is a non-dischargeable student loan under

   Section 523(a)(8)(a)(i), or a dischargeable debt for tuition.

7. Once again on July 7, 2021, UW-Milwaukee used The Wisconsin Department

   of Revenue as its agent to attempt to collect on its discharged debt by mailing

   a collection bill to her. See Exhibit B.

8. Ms. Espino seeks to reopen the above-captioned case to file a motion for

   sanctions for violation of the discharge order under § 524 within the next

   fourteen days.

9. Section 350(b) authorizes this Court to reopen a case to accord relief to the

   debtor, or for other cause.

10. Per the Court’s Schedule of Fees dated December 1, 2020, the reopening fee

   must not be charged if a debtor filed a motion to reopen a case based upon an

   alleged violation of the terms of the discharge under 11 U.S.C. § 524.

11. WHEREFORE, the Debtor, Michelle L. Espino respectfully requests that this

   Honorable Court to enter an Order reopening the Chapter 7 case to allow Ms.

   Espino to file and prosecute an action against UW-Milwaukee for violation of

   the discharge injunction, and for such other relief.
Respectfully Submitted,

_/s/ Michael Miller__

Attorney for the Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-256-8728
mmiller@semradlaw.com
